PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/809,323
Filing Date: 10 Nov 2017
Appellant(s): CLOPAY PLASTIC PRODUCTS COMPANY, INC.



__________________
Eric E. Williams
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 1, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 2, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Larios (U.S. Pat. Pub. 2015/0360449) in view of Topolkaraev (U.S. Pat. Pub. 2016/0114071).
Regarding claim 1, Larios teaches an article (Paragraph [0070]) comprising a microporous film (Abstract) comprising a polymeric composition (Abstract) and a filler (Paragraph [0073]), wherein the film has an average water vapor transmission rate of at least about 20,000 grams H2O/24-hour/m2 (about 500 to 20,000 grams/m2-24 hours, Paragraph [0073]) and a basis weight of from about 5 gsm to about 50 gsm (10-20 gsm, Paragraph [0009]), and wherein the polymeric composition comprises less than 50% elastomeric polymer (elastomers can be used as a compatibilizer agent but are not required, Paragraphs [0008] and [0058]; therefore, less than 50% of the polymeric composition would be elastomeric polymer).  Larios further teaches the microporous film is use for disposable absorbent articles such as diapers, training pants, incontinence products, and the like (Paragraph [0070]).
Larios teaches a hydrostatic head pressure above 70 mbar (Paragraph [0010]) but fails to teach a hydrostatic head pressure of at least about 300 mbar.
Topolkaraev teaches a microporous film (Paragraph [0076]) used for absorbent articles, such as diapers, training pants, incontinence products, and the like (Paragraph [0011]), wherein the film has a hydrostatic head pressure of from about 200 cm to about 1000 cm (about 196 to about 981 mbar) (Paragraph [0013]) which allows the film to insulate a surface from water penetration (Paragraph [0013]).
Larios and Topolkaraev are both related to microporous films used for absorbent articles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the microporous film of Larios have a hydrostatic head pressure of from about 200 cm to about 1000 cm as taught by Topolkaraev in order to allow the film to insulate a surface from water penetration.
Regarding claim 2, Larios teaches wherein the polymeric composition comprises polyethylene, polypropylene, or mixtures thereof (Abstract).
Regarding claim 3, Larios teaches wherein the filler comprises calcium carbonate (Paragraph [0073]).
Regarding claim 5, Larios teaches wherein the film has an impact strength of at least 40 g (greater than 140 g, Paragraph [0009]).
Regarding claim 6, Larios fails to teach wherein at least one surface of the film is printed with at least one ink.
Topolkaraev teaches that various finishing steps known in the art, such as printing graphics, may be performed on the film (Paragraph [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have at least one surface of the film of Larios being printed with graphics as taught by Topolkaraev as a known finishing step in the art.
Regarding claim 7, Larios fails to teach wherein the film is embossed.
Topolkaraev teaches the film is embossed in order to impart a pattern to the film (Paragraph [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the film of Larios be embossed as taught by Topolkaraev in order to impart a pattern to the film.
Regarding claim 8, Larios teaches wherein the film is bonded to at least one substrate to form a laminate (Paragraph [0010]).
Regarding claim 9, Larios teaches wherein the film is bonded to the substrate with an adhesive (Paragraph [0003]).
Regarding claim 10, Larios teaches wherein the film is ultrasonically bonded to the substrate (Paragraph [0010]).
Regarding claim 11, Larios teaches wherein the laminate is substantially free of adhesive since ultrasonic bonding is used to bond the film to the substrate, no adhesive would be utilized.

Claims 1-3, 6-9, 11-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Becke (WO 2007/081548) in view of Topolkaraev (U.S. Pat. Pub. 2016/0114071).
Regarding claims 1 and 15, Becke teaches an article (Paragraph [0040]) comprising a microporous film (Abstract), which can be used for absorbent articles such as diapers, incontinent products, and feminine hygiene products (Paragraph [0040]), comprising a polymeric composition (Abstract) and a filler (Abstract), wherein the polymeric composition comprises at least 30% filler (40-60% by weight filler, Paragraph [0025]), wherein the film has an average water vapor transmission rate of at least about 20,000 grams H2O/24-hour/m2 (at least 10,000 grams per square meter per day, Abstract, Paragraph [0037]) and a basis weight of from about 5 gsm to about 50 gsm (less than about 75 gsm, Paragraph [0028]), and wherein the polymeric composition comprises less 50% elastomeric polymer (the polymeric composition does not have to contain elastomeric polymers as polyethylene and polypropylene can be used alone or in combination, Paragraphs [0021]-[0022]).
Becke fails to teach a hydrostatic head pressure of at least about 300 mbar.
Topolkaraev teaches a microporous film (Paragraph [0076]) used for absorbent articles, such as diapers, training pants, incontinence products, and the like (Paragraph [0011]), wherein the film has a hydrostatic head pressure of from about 200 cm to about 1000 cm (about 196 to about 981 mbar) (Paragraph [0013]) which allows the film to insulate a surface from water penetration (Paragraph [0013]).
Becke and Topolkaraev are both related to microporous films used for absorbent articles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the microporous film of Becke have a hydrostatic head pressure of from about 200 cm to about 1000 cm as taught by Topolkaraev in order to allow the film to insulate a surface from water penetration. 
Regarding claim 2, Becke teaches wherein the polymeric composition comprises polyethylene, polypropylene, or mixtures thereof (Paragraphs [0021]-[0022]).
Regarding claim 3, Becke teaches wherein the filler comprises calcium carbonate (Paragraph [0023]).
Regarding claim 6, Becke fails to teach wherein at least one surface of the film is printed with at least one ink.
Topolkaraev teaches that various finishing steps known in the art, such as printing graphics, may be performed on the film (Paragraph [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have at least one surface of the film of Becke being printed with graphics as taught by Topolkaraev as a known finishing step in the art.
Regarding claim 7, Becke fails to teach wherein the film is embossed.
Topolkaraev teaches the film is embossed in order to impart a pattern to the film (Paragraph [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the film of Becke be embossed as taught by Topolkaraev in order to impart a pattern to the film.
Regarding claims 8 and 16, Becke teaches wherein the film is bonded to at least one substrate to form a laminate (Paragraph [0040]).
Regarding claims 9 and 17, Larios teaches wherein the film is bonded to the substrate with an adhesive (Paragraph [0040]).
Regarding claims 11 and 19, Becke teaches wherein the laminate is substantially free of adhesive (thermal bonding would use no adhesive, Paragraph [0040]).
Regarding claim 12, Becke teaches an article (Paragraph [0040]) comprising a microporous film (Abstract), which can be used for absorbent articles such as diapers, incontinent products, and feminine hygiene products (Paragraph [0040]), comprising a polymeric composition (Abstract) and a filler (Abstract), wherein the film has an average water vapor transmission rate of at least about 16,000 grams H2O/24-hour/m2 (at least 10,000 grams per square meter per day, Abstract, Paragraph [0037]) and a basis weight of from about 5 gsm to about 50 gsm (less than about 75 gsm, Paragraph [0028]), and wherein the multilayer film has three layers in an ABA arrangement (core layer and two outer skin layers, Paragraph [0028]), the B layer (core layer, Paragraph [0028]) comprises polyethylene, polypropylene, and calcium carbonate (thermoplastic polymer(s) and filler, Paragraph [0028]; thermoplastic polymers can be a blend of polyethylene and polypropylene, Paragraph [0022]; the filler can be calcium carbonate, Paragraph [0023]) and the A layers (skin layers, Paragraph [0028]) comprise polyethylene and calcium carbonate (skin layers can have the same or different composition as that of the core, i.e. thermoplastic polymer(s) and filler, Paragraph [0028]; thermoplastic polymer can just be polyethylene, Paragraph [0022]; the filler can be calcium carbonate, Paragraph [0023]).
Becke fails to teach a hydrostatic head pressure of at least about 300 mbar.
Topolkaraev teaches a microporous film (Paragraph [0076]) used for absorbent articles, such as diapers, training pants, incontinence products, and the like (Paragraph [0011]), wherein the film has a hydrostatic head pressure of from about 200 cm to about 1000 cm (about 196 to about 981 mbar) (Paragraph [0013]) which allows the film to insulate a surface from water penetration (Paragraph [0013]).
Becke and Topolkaraev are both related to microporous films used for absorbent articles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the microporous film of Becke have a hydrostatic head pressure of from about 200 cm to about 1000 cm as taught by Topolkaraev in order to allow the film to insulate a surface from water penetration.
Regarding claims 13 and 14, Becke teaches wherein each of the A layers comprises at least 20% calcium carbonate (40-60% by weight filler, Paragraph [0025]) and wherein each of the A layers comprises at least 40% polyethylene (if the filler is present in an amount of 40-60% by weight, the thermoplastic polymer, i.e. polyethylene, is present in an amount of 40-60% by weight).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Larios (U.S. Pat. Pub. 2015/0360449) in view of Topolkaraev (U.S. Pat. Pub. 2016/0114071) and further in view of Morman (U.S. Pat. Pub. 2004/0053010).
Larios and Topolkaraev are relied upon as discussed above.
Regarding claim 4, Larios in view of Topolkaraev fails to teach wherein the film has at least one of a machine-direction load at 10% strain of at least about 350 g/in or a cross-direction load at 10% strain of at least about 150 g/in.
Morman teaches a microporous film (non-elastic film layer, Paragraph [0035]) comprising a polymeric composition (Paragraph [0029]) and a filler (Paragraph [0035]) which can be used in a diaper waistband (Paragraph [0051]) and has a cross direction load at 10% strain of 60 g/mil (60,000 g/in) (Paragraph [0076]).  Morman teaches that having appropriate transverse dimension (TD) extensibility (exemplified as cross direction load at 10% strain, Paragraph [0076]) allows the waistband to be attached/incorporated in a non-stretched configuration during diaper production, significantly simplifying the converting process and the resulting waistband will also stretch, recover, and seal around the baby’s waist much better (Paragraph [0051]).
Larios and Morman both relate to microporous films used in diaper applications.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the film of Larios in view of Topolkaraev have a cross-direction load at 10% strain of 60 g/mil as taught by Morman in order to have acceptable TD extensibility.  One of ordinary skill in the art would have been motivated to have the film having a cross-direction load at 10% strain of 60 g/mil in order to be able to attach/incorporate a diaper waistband in a non-stretched configuration during production which significantly simplifies the converting process.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Becke (WO 2007/081548) in view of Topolkaraev (U.S. Pat. Pub. 2016/0114071) and further in view of Morman (U.S. Pat. Pub. 2004/0053010).
Becke and Topolkaraev are relied upon as discussed above.
Regarding claim 4, Becke in view of Topolkaraev fails to teach wherein the film has at least one of a machine-direction load at 10% strain of at least about 350 g/in or a cross-direction load at 10% strain of at least about 150 g/in.
Morman teaches a microporous film (non-elastic film layer, Paragraph [0035]) comprising a polymeric composition (Paragraph [0029]) and a filler (Paragraph [0035]) which can be used in a diaper waistband (Paragraph [0051]) and has a cross direction load at 10% strain of 60 g/mil (60,000 g/in) (Paragraph [0076]).  Morman teaches that having appropriate transverse dimension (TD) extensibility (exemplified as cross direction load at 10% strain, Paragraph [0076]) allows the waistband to be attached/incorporated in a non-stretched configuration during diaper production, significantly simplifying the converting process and the resulting waistband will also stretch, recover, and seal around the baby’s waist much better (Paragraph [0051]).
Becke and Morman both relate to microporous films used in diaper applications.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the film of Becke in view of Topolkaraev have a cross-direction load at 10% strain of 60 g/mil as taught by Morman in order to have acceptable TD extensibility.  One of ordinary skill in the art would have been motivated to have the film having a cross-direction load at 10% strain of 60 g/mil in order to be able to attach/incorporate a diaper waistband in a non-stretched configuration during production which significantly simplifies the converting process.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Becke (WO 2007/081548) in view of Topolkaraev (U.S. Pat. Pub. 2016/0114071) and further in view of Larios (U.S. Pat. Pub. 2015/0360449).
Becke and Topolkaraev are relied upon as discussed above.
	Regarding claims 10 and 18, Becke teaches the films can be laminated to one or more support layers using convention adhesive bonding (Paragraph [0040]).
	Becke in view Topolkaraev fails to teach wherein the film is ultrasonically bonded to the substrate.
Larios teaches an article (Paragraph [0070]) comprising a microporous film (Abstract) comprising a polymeric composition (Abstract) and a filler (Paragraph [0073]), wherein the film has an average water vapor transmission rate of at least about 20,000 grams H2O/24-hour/m2 (about 500 to 20,000 grams/m2-24 hours, Paragraph [0073]) and a basis weight of from about 5 gsm to about 50 gsm (10-20 gsm, Paragraph [0009]), and wherein the polymeric composition comprises less than 50% elastomeric polymer (elastomers can be used as a compatibilizer agent but are not required, Paragraphs [0008] and [0058]; therefore, less than 50% of the polymeric composition would be elastomeric polymer).  Larios further teaches the microporous film is use for disposable absorbent articles such as diapers, training pants, incontinence products, and the like (Paragraph [0070]).  Larios additionally teaches wherein the film can be ultrasonically bonded or adhesive bonded to the substrate (Paragraphs [0010] and [0065]).
Larios shows that ultrasonic bonding and adhesive bonding are equivalent methods in the art to bond a microporous film used in disposable absorbent articles to a support.  Therefore, because these two methods were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute ultrasonic bonding for adhesive bonding.

(2) Response to Argument
Appellant argues the elements of the claimed films observed in the specification were unexpected and based on the teachings of Larios and Topolkaraev and Becke and Topolkaraev, respectively, a person of ordinary skill in the art would not have expected a film that exhibits both a high WVTR and a high hydrostatic head pressure.  Appellant argues Fig. 2 of the instant specification depicts measured WVTR and hydrostatic head pressure values obtained from commercially available films of the prior art and that the data in Fig. 2 is “what would typically be expected in such films, namely, that as the breathability increases, the leakage increases as well, as shown by the decreasing hydrohead pressures”.  In other words, Appellant argues that a person of ordinary skill in the art would have expected an inverse relationship between WVTR and hydrostatic head pressure according to the common knowledge in the art.  Appellant argues that as shown in Fig. 1, there is a positive correlation with hydrohead pressure and WVTR for films of the present disclosure and that this correlation is the opposite of what would be expected from “WVTR and hydrohead obtained from commercially available films of the prior art”.  Appellant further argues that as such, a person of ordinary skill in the art would find a film possessing the claimed properties to possess unexpected results.
However, the data provided in Fig. 1 of the instant specification and being used to show unexpected results is not commensurate in scope with the claims.  In Paragraph [0066] of the published instant specification, Appellant states that Fig. 1 depicts a graph showing the relationship of breathability and leakage of representative films of the present invention and that all films had a composition similar to samples 1-11 in Table 1 and a basis weight of 18 gsm.  For samples 1-11, Applicant states that the polymeric films have a specific composition of 57% polyethylene, 38% calcium carbonate, and 5% processing aids and the basis weights vary from 8-32 gsm (Paragraph [0065] and Table 1).  The data shown in Fig. 1 is based on a very specific composition with a very specific basis weight whereas the claims are much broader in scope.  Additionally, if all of the films represented in Fig. 1 had a composition similar to samples 1-11 and the same basis weight, then there are other parameters that account for the variation in the resultant properties, such as amount stretching or processing conditions, which are not described for these films.
Additionally, the data for the prior art films shown in Fig. 2 is not commensurate in scope with the prior art rejections.  Applicant states that Fig. 2 shows the same measurements of WVTR and hydrohead obtained from commercially available films of the prior art and that the films had a composition similar to samples 1-11 in Table 1, a basis weight of about 18 gsm, and were not made by the process described in the application (Paragraph [0067]).  Specifics on the commercially available films, such as where they were obtained, are not provided nor are the processing conditions used to obtain the prior art films.  There is not enough data to determine exactly what films the instant invention is being compared to nor is there enough data to say that the inverse relationship between WVTR and hydrostatic head pressure is common knowledge in the art.  Furthermore, there is not enough data provided compared to the broadness of the claims for one to determine whether the films produce unexpected results.  As such, Appellant’s arguments are deemed unpersuasive.
Appellant argues that the Declaration of Franklin, filed November 3, 2021, provides evidence as to why a person of ordinary skill in the art would not have been motivated to combine Larios and Topolkaraev and that the Declaration of Franklin included Figures 1 and 2 of the instant specification and stated that “one of ordinary skill in the art would not expect values of WVTR on the higher side of the range disclosed in Larios to coincide with the claimed hydrostatic head pressure.”
However, as stated in the Final Office Action mailed February 2, 2022, the Declaration is merely an opinion as it simply reiterates Appellant’s arguments in their Remarks filed November 3, 2021 and does not provide any additional data.  As discussed above, the data provided in Fig. 1 of the instant specification and being used to show unexpected results is not commensurate in scope with the claims and the data for the prior art films shown in Fig. 2 is not commensurate in scope with the prior art rejections.  As such, there is not enough data provided compared to the broadness of the claims for one to determine whether the films produce unexpected results nor is the Declaration persuasive.
Appellant argues that in addition to the data in the specification and the evidence in the Declaration of Franklin, the common knowledge in the art is captured by Maksoud et al., Journal of Applied Polymer Science, 2018; 135: 45600.
However, Appellant’s arguments pertaining to Maksoud will not be considered because it was not introduced during prosecution.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788

Conferees:
/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784       

/Anthony McFarlane/
Primary Examiner, TC 1700                                                                                                                                                                                                 






Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.